427 So.2d 1119 (1983)
Robert L. WHITE, Appellant,
v.
David M. KIRSCH, Appellee.
No. 82-2477.
District Court of Appeal of Florida, Third District.
March 15, 1983.
Hendricks & Hendricks and Ben E. Hendricks, Miami, for appellant.
Maland & Turetsky and Eric Turetsky, Miami, for appellee.
Before BARKDULL, HUBBART and JORGENSON, JJ.
PER CURIAM.
The order denying the appellant's motion to dismiss the complaint or quash service below for lack of jurisdiction over the person is affirmed upon a holding that: (a) the complaint herein sufficiently pleads "the basis for service in the language of the statute without pleading the facts supporting service," Fla.R.Civ.P. 1.070(i); and (b) the appellee's affidavit presented below sufficiently establishes that the cause of action sued upon arose out of the appellant's business activities in Florida. § 48.193(1), Fla. Stat. (1981).